              Case 2:14-cv-01538-JCC Document 60 Filed 06/19/20 Page 1 of 11



                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   BRIAN THOMAS STARK,                                       CASE NO. C14-1538-JCC
10                              Petitioner,                    ORDER
11          v.

12   DANIEL WHITE,

13                              Respondent.
14

15          This matter comes before the Court on Petitioner’s objections (Dkt. No. 58) to the report
16   and recommendation of the Honorable Michelle L. Peterson, United States Magistrate Judge
17   (Dkt. No. 57). Having thoroughly considered the parties’ briefing and the relevant record, the
18   Court hereby finds oral argument unnecessary and OVERRULES Petitioner’s objections,
19   APPROVES and ADOPTS the report and recommendation, DENIES Petitioner’s petition for a
20   writ of habeas corpus, and DISMISSES the case with prejudice for the reasons explained herein.
21   I.     BACKGROUND
22          Judge Peterson’s report and recommendation sets forth the underlying facts of this case
23   and the Court will not repeat them here except as relevant. (See id. at 2–6.) Petitioner brings this
24   § 2254 habeas action to challenge his conviction of attempted first-degree child molestation
25   (Count I), first-degree child molestation (Count II), first-degree incest (Count III), and third-
26   degree child molestation (Count IV), all involving his stepdaughter C.W. (Dkt. No. 48-1 at 1046-


     ORDER
     C14-1538-JCC
     PAGE - 1
                 Case 2:14-cv-01538-JCC Document 60 Filed 06/19/20 Page 2 of 11




 1   58.) Judge Peterson recommends that the Court deny Petitioner’s habeas petition and dismiss the

 2   case. (Dkt. No. 57 at 39).

 3             Petitioner has filed objections to the report and recommendation. First, Petitioner objects

 4   to the report and recommendation’s rejection of his claim that his attorney’s failure to interview

 5   and call Petitioner’s nephew, Jeffrey Stark, as a witness constituted ineffective assistance of

 6   counsel. 1 (Dkt. No. 58 at 2–8.) Second, Petitioner objects to the report and recommendation’s

 7   rejection of his claim that Jury Instruction Number 22 relieved the State of its burden of proof.

 8   (Id. at 8–11.) Third, Petitioner objects to the report and recommendation’s rejection of his other
 9   ineffective assistance of counsel claims. (Id. at 11.) Fourth, Petitioner objects to the report and
10   recommendation’s rejection of his prosecutorial misconduct claim. (Id. at 12.)
11   II.       DISCUSSION

12             A.      Standard of Review

13             District courts review de novo those portions of a report and recommendation to which a

14   party objects. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). Objections are required to

15   enable the district court to “focus attention on those issues—factual and legal—that are at the

16   heart of the parties’ dispute.” Thomas v. Arn, 474 U.S. 140, 147 (1985).

17             A state prisoner may collaterally attack their detention in federal court if they are being

18   held in violation of the Constitution or laws and treaties of the United States. 28 U.S.C.

19   § 2254(a). Under the standards imposed by the Antiterrorism and Effective Death Penalty Act of

20   1996 (“AEDPA”), a federal court may grant a habeas corpus petition with respect to any claim

21   adjudicated on the merits in state court only if the state court’s decision (1) “was contrary to, or

22   involved an unreasonable application of, clearly established federal law, as determined by the

23   Supreme Court” or (2) “was based on an unreasonable determination of the facts in light of the

24   evidence presented in the state court proceedings.” 28 U.S.C. § 2254(d). The court may find

25   constitutional error only if the state court’s conclusion was “more than incorrect or erroneous.

26   1
         The Court will refer to Jeffrey Stark as Jeffrey for clarity.

     ORDER
     C14-1538-JCC
     PAGE - 2
              Case 2:14-cv-01538-JCC Document 60 Filed 06/19/20 Page 3 of 11




 1   The state court’s application of clearly established law must be objectively unreasonable.”

 2   Lockyer v. Andrade, 538 U.S. 63, 75 (2005) (internal citations omitted). A federal court may not

 3   overturn state court findings of fact “absent clear and convincing evidence” that they are

 4   “objectively unreasonable.” Miller-El v. Cockrell, 537 U.S. 322, 340 (2003). The petitioner

 5   carries the burden of proof and the court is “limited to the record before the state court that

 6   adjudicated the claim[s] on the merits.” Cullen v. Pinholster, 563 U.S. 170, 181 (2011). This is a

 7   “highly deferential standard for evaluating state-court rulings, which demands that state-court

 8   decisions be given the benefit of the doubt.” Woodford v. Visciotti, 537 U.S. 19, 24 (2002) (per
 9   curiam) (internal citations omitted).
10          If the court finds there was a constitutional error, a habeas petitioner is not entitled to
11   relief unless the error had a “substantial and injurious effect or influence on the” factfinder. Fry
12   v. Pliler, 551 U.S. 112, 121 (2007) (extending Brecht v. Abrahamson, 507 U.S. 619 (1993), to a
13   federal court’s collateral review of a state-court criminal judgment on a habeas petition). This
14   has been called the “harmless error” standard. See Kotteakos v. United States, 328 U.S. 750
15   (1946). In applying the harmless error standard, the court must determine whether the error
16   substantially influenced the factfinder, rather than placing the burden on the petitioner to show
17   harmful error. O’Neal v. McAninch, 513 U.S. 432, 436–37 (1995).
18          B.      Ineffective Assistance of Trial Counsel for Failure to Interview or Subpoena

19                  Witness (Claim 1)

20          Petitioner argues that his trial counsel was ineffective because he failed to interview and

21   call Petitioner’s nephew Jeffrey as a witness at trial. After trial, Jeffrey learned that C.W. had

22   included him in her description of the events underlying Count II. (Dkt. No. 48-2 at 570.) When

23   Jeffrey denied his presence during those events, C.W.’s mother asked Jeffrey for something in

24   writing. (Id.) A few days later, she received a letter in an envelope with Jeffrey’s return address.

25   (Id.) The letter reads as follows:

26          To whom it may concern,


     ORDER
     C14-1538-JCC
     PAGE - 3
              Case 2:14-cv-01538-JCC Document 60 Filed 06/19/20 Page 4 of 11



             Approximately when I was 14 or 15 I stayed the night with my uncle Brian and he
 1           bought me a baseball mit[t] made by Nike at [T]arget and that night we watched tv
             and I slept on the couch and the next day I played with my little cousins outside,
 2           right out front, what I remember is Brian mowing the lawn and then I went home.
             The allegations that [C.W.] made are false because we never went on a bike ride
 3           and Brian never told me to go home. There was no home unbuilt that we went to
             and that is the truth. I will testify under oath that the allegations are false that I was
 4           not there and he never said that to me. [Signed Jeff Stark]
 5   (Id. at 570–71.) In 2014, approximately three years after Petitioner’s trial, Jeffrey died. (Id. at
 6   571.)
 7           1.      Legal Standard
 8           The Sixth Amendment guarantees a criminal defendant the right to effective assistance of
 9
     counsel. Strickland v. Washington, 466 U.S. 668, 687 (1984). Courts evaluate claims of
10
     ineffective assistance of counsel under the two-prong test set forth in Strickland. Id. Under that
11
     test, a defendant must prove that (1) counsel’s performance fell below an objective standard of
12
     reasonableness and (2) a reasonable probability exists that, but for counsel’s error, the result of
13
     the proceedings would have been different. Id. at 687–94. When considering the first prong of
14
     the Strickland test, judicial scrutiny must be highly deferential. Id. at 689. There is a strong
15
     presumption that counsel’s performance fell within the wide range of reasonably effective
16
     assistance. Id. “A fair assessment of attorney performance requires that every effort be made to
17   eliminate the distorting effects of hindsight, to reconstruct the circumstances of counsel’s
18   challenged conduct, and to evaluate the conduct from counsel’s perspective at the time.” Id. The
19   second prong of the Strickland test requires a showing of actual prejudice. Thus, a defendant
20   “must show that there is a reasonable probability that, but for counsel’s unprofessional errors, the
21   result of the proceeding would have been different. A reasonable probability is a probability
22   sufficient to undermine confidence in the outcome.” Id. at 694.
23                   2.      Objections
24           Judge Peterson reviewed Claim 1 de novo because it was not clear that the Washington
25   Supreme Court Commissioner (the “Commissioner”) adjudicated the merits of Petitioner’s
26   claim. (Dkt. No. 57 at 16.) Petitioner raises two objections to the report and recommendation’s

     ORDER
     C14-1538-JCC
     PAGE - 4
              Case 2:14-cv-01538-JCC Document 60 Filed 06/19/20 Page 5 of 11




 1   conclusion that this claim should be denied.

 2           First, Petitioner argues that Judge Peterson incorrectly applied Strickland’s prejudice

 3   standard by requiring him to show that Jeffrey’s testimony would have led to an acquittal, as

 4   opposed to causing one juror to change their vote. (Dkt. No. 58 at 3–4.) Petitioner is correct that,

 5   on de novo review, he must demonstrate only a reasonable probability that the outcome of the

 6   proceeding would have been different, not that he would have been acquitted by a unanimous

 7   jury. See Strickland, 466 U.S. at 694; United States v. Price, 566 F.3d 900, 911 (9th Cir. 2009)

 8   (applying Strickland prejudice standard to evaluate a Brady claim).
 9           Second, Petitioner argues that Judge Peterson incorrectly concluded that he failed to carry
10   his evidentiary burden as to how Jeffrey would have testified at trial because the letter was
11   unauthenticated and unsworn. (Dkt. No. 58 at 5–7.) Habeas proceedings are not subject to the
12   same evidentiary rules that limit the admissibility of unauthenticated, unsworn statements at trial.
13   See Wash. Evid. R. 1101(c)(3). But such statements “generally cannot carry a habeas petitioner’s
14   burden to show Strickland prejudice.” Couturier v. Presiding Judge of the L.A. Superior Court,
15   2017 WL 3531498, slip op. at 9 (C.D. Cal. 2017). Here, Jeffrey’s letter is undated and unsworn,
16   and no other person witnessed him writing or sending it. (Dkt. No. 48-2 at 570.) Thus, the letter
17   is not sufficient to establish how Jeffrey would have testified at trial and it is therefore
18   inadequate to establish prejudice.

19           Even assuming that Jeffrey would have testified to the contents of the letter, his

20   statements do not establish a substantial likelihood that the outcome of Petitioner’s trial would

21   have been different as to any count if Jeffrey had testified. C.W. testified that the abuse

22   underlying Count II took place when she was 10 and Jeffrey was 12. (Dkt. No. 48-2 at 564.)

23   Jeffrey’s letter discusses events that occurred a year or two later. (Id. at 570–71.) C.W. testified

24   about going on a bike ride and visiting a half-built home in the earlier time period, but Jeffrey’s

25   letter states that he did not witness such events during the later time period. (Compare id. at 564

26   with id. at 570–71.) Thus, his letter does not expressly contradict C.W.’s testimony about the


     ORDER
     C14-1538-JCC
     PAGE - 5
              Case 2:14-cv-01538-JCC Document 60 Filed 06/19/20 Page 6 of 11




 1   earlier events, directly undercut the State’s evidence, undermine C.W.’s credibility as a witness,

 2   or bolster other witnesses’ testimony. Therefore, the letter is inadequate to establish prejudice

 3   under Strickland. Accordingly, Petitioner’s objections are OVERRULED on this ground.

 4          C.      Instructional Error (Claim 2(a))

 5          At trial, both defense counsel and the prosecution proposed a jury unanimity instruction.

 6   (See Dkt. Nos. 48-1 at 855–859; 48-2 at 144, 147–49.) Defense counsel proposed an instruction

 7   that tracked Washington’s Pattern Jury Instruction 4.25:

 8          The State alleges that the defendant committed acts of Child Molestation in the
            First Degree and Incest in the First Degree on multiple occasions. A separate crime
 9          is charged in each count. To convict the defendant on the count of Child
            Molestation in the First Degree, one particular act of molestation must be proved
10          beyond a reasonable doubt, and you must unanimously agree as to which act has
            been proved. To convict the defendant on the count of Incest in the First Degree,
11          one particular act of sexual intercourse must be proved beyond a reasonable doubt,
            and you must unanimously agree as to which act has been proved. You need not
12          unanimously agree that the defendant committed all the acts of child molestation or
            incest. You must, however, find a separate and distinct act for each count charged.
13
     (Dkt. No. 48-2 at 149.) The prosecutor proposed a different opening sentence: “Evidence has
14
     been produced suggesting that the defendant committed acts of Child Molestation in the First
15
     Degree and Incest in the First Degree on multiple occasions.” (Id. at 144.) The prosecutor
16
     explained that the State had only alleged one act of the charged crimes, not “acts” of both first-
17
     degree child molestation and first-degree incest, but that the trial court had admitted evidence of
18
     other acts. (Dkt. No. 48-1 at 867-68.) The state court used the prosecutor’s proposed sentence for
19
     Instruction 22. (Id. at 1042.)
20
            In his personal restraint petition before the Washington Supreme Court, Petitioner
21
     challenged his conviction on the ground that Instruction 22 communicated to the jury that the
22
     State’s evidence suggested Petitioner was guilty and thus was an improper comment on the
23
     evidence, in violation of the Washington constitution and the Sixth Amendment. (Dkt. No. 48-2
24
     at 68–69.) The Commissioner concluded that the introductory sentence of Instruction 22 “was
25
     not an obvious comment on the strength of the State’s evidence or an explicit or implicit
26


     ORDER
     C14-1538-JCC
     PAGE - 6
              Case 2:14-cv-01538-JCC Document 60 Filed 06/19/20 Page 7 of 11




 1   assessment of the evidence. It did not resolve disputed factual issues, nor was it tantamount to a

 2   directed verdict.” (Id. at 656.) Judge Peterson concluded that the Commissioner adjudicated

 3   Petitioner’s federal Sixth Amendment instructional error claim on the merits and therefore

 4   applied AEDPA deference in her review of the decision. (Dkt. No. 57 at 25.) Petitioner argues

 5   that Judge Peterson erred when she applied AEDPA deference to the adjudication and when she

 6   concluded that the Commissioner’s ruling on the jury instruction issue was not contrary to or an

 7   unreasonable application of clearly established law. (Dkt. No. 58 at 8–11.)

 8                  1.      Legal Standard
 9          “In a criminal trial, the State must prove every element of the offense, and a jury
10   instruction violates due process if it fails to give effect to that requirement.” Middleton v.
11   McNeil, 541 U.S. 433, 437 (2004). But “not every ambiguity, inconsistency, or deficiency in a
12   jury instruction rises to the level of a due process violation.” Id. The relevant inquiry is whether
13   an “ailing instruction so infected the entire trial that the resulting conviction violates due
14   process.” Estelle v. McGuire, 502 U.S. 62, 72 (1991) (quoting Cupp v. Naughten, 414 U.S. 141,
15   147 (1973)). Where an instruction is ambiguous, the court must “inquire ‘whether there is a
16   reasonable likelihood that the jury has applied the challenged instruction in a way’ that violates
17   the Constitution.” Id. (quoting Boyde v. California, 494 U.S. 370, 380 (1990)).
18          “An application for a writ of habeas corpus on behalf of a person in custody pursuant to

19   the judgment of a State court shall not be granted with respect to any claim that was adjudicated

20   on the merits in State court proceedings.” 28 U.S.C. § 2254(d). “A judgment is normally said to

21   have been rendered ‘on the merits’ only if it was ‘delivered after the court . . . heard and

22   evaluated the evidence and the parties’ substantive arguments.’” Johnson v. Williams, 568 U.S.

23   289, 302 (2013) (quoting Black’s Law Dictionary 1199 (9th ed. 2009)). But “[w]hen a state court

24   rejects a federal claim without expressly addressing that claim, a federal habeas court must

25   presume that the federal claim was adjudicated on the merits.” Id. The presumption is rebuttable

26   in limited circumstances, such as when the state standard is less protective or the state and


     ORDER
     C14-1538-JCC
     PAGE - 7
                 Case 2:14-cv-01538-JCC Document 60 Filed 06/19/20 Page 8 of 11




 1   federal standards are quite different. See id.

 2                   2.     Objection to AEDPA Standard of Review

 3          Petitioner objects to Judge Peterson’s finding that the Court must apply AEDPA

 4   deference to the Commissioner’s rejection of this claim. In reviewing Petitioner’s instructional

 5   error claim, Judge Peterson found that the Commissioner did not expressly address Petitioner’s

 6   federal claim. (Dkt. No. 57 at 25.) But because Petitioner brought both state and federal

 7   challenges to Instruction 22, the Court begins with the presumption that the Commissioner

 8   adjudicated the merits of the federal claim. See Johnson, 568 U.S. at 301. Petitioner does not
 9   offer any legal authority which establishes that Washington’s standard is less protective than or
10   quite different from the federal standard. (See Dkt. No. 58 at 9–10.) Thus, Petitioner has failed to
11   rebut the presumption that the Commissioner adjudicated his instructional error claim on the
12   merits. Therefore, the Court applies AEDPA deference to its review of the Commissioner’s
13   decision.
14                   3.     Objection to Federal Habeas Analysis
15          Petitioner objects to Judge Peterson’s conclusion that the Commissioner’s ruling on the
16   jury instruction issue is not contrary to or an unreasonable application of clearly established law.
17   Petitioner argues that Judge Peterson erred because the average juror would not know the
18   difference between a judge telling them that evidence had been produced “suggesting” that

19   Petitioner committed a crime and a judge telling them Petitioner did in fact commit a crime.

20   (Dkt. No. 58 at 10.) However, an instruction “‘may not be judged in artificial isolation,’ but must

21   be considered in the context of the instructions as a whole and the trial record.” See Estelle, 502

22   U.S. at 72 (quoting Cupp, 414 U.S. at 147). Several reasons support the conclusion that

23   Instruction 22 did not violate Petitioner’s constitutional rights. First, Instruction 22 did not

24   obviously comment on the strength of the State’s evidence by telling jurors that a contested

25   element of a charged offense had been satisfied. (See Dkt. No. 48-1 at 1042.) Second, while the

26   first sentence of Instruction 22 stated that evidence had “been produced suggesting” that


     ORDER
     C14-1538-JCC
     PAGE - 8
              Case 2:14-cv-01538-JCC Document 60 Filed 06/19/20 Page 9 of 11




 1   Petitioner committed certain acts, the remainder of Instruction 22 also reiterated that a conviction

 2   required proof beyond a reasonable doubt. (See id.) Third, the jurors are presumed to have

 3   followed the state court’s other instructions. See Francis v. Franklin, 471 U.S. 307, 324 n.9

 4   (1985). The trial judge instructed the jury to disregard any apparent comments on the evidence:

 5          Our state constitution prohibits a trial judge from making a comment on the
            evidence. It would be improper for me to express, by words or conduct, my personal
 6          opinion about the value of testimony or other evidence. I have not intentionally
            done this. If it appears to you that I have indicated my personal opinion in any way,
 7          either during trial or in giving these instructions, you must disregard this entirely.

 8   (Dkt. No. 48-1 at 1020.) Thus, when considered as a whole and in combination with the state
 9   court’s other instructions, Petitioner has not demonstrated a reasonable likelihood that Instruction
10   22 relieved the State of its burden of proving every element of the charged crimes. Therefore, the
11   Commissioner’s ruling on the jury instruction issue is not contrary to or an unreasonable
12   application of clearly established law. Accordingly, Petitioner’s objections are OVERRULED on
13   this ground.
14          D.      Other Ineffective Assistance of Counsel (Claims 2(b) and 2(c))
15          Petitioner argues that trial counsel provided ineffective assistance when he failed to
16   object to Instruction 22 and that appellate counsel provided ineffective assistance when he failed
17   to challenge Instruction 22 on direct appeal. (Dkt. No. 58 at 11.) Judge Peterson recommended
18   that these claims be denied because Petitioner failed to establish that the Commissioner’s

19   adjudication of this issue unreasonably applied Strickland’s prejudice standard when the

20   Commissioner found that Petitioner did not show prejudice. (Dkt. No. 57 at 30–31.) Petitioner’s

21   brief objections largely repeat his arguments as to why he was prejudiced by Instruction 22. (See

22   Dkt. No. 58 at 11.) The Court agrees with Judge Peterson’s reasoning and finds that Petitioner’s

23   objections are unavailing, as discussed above. See supra Section II.C. Therefore, Petitioner’s

24   objections are OVERRULED on these grounds.

25          E.      Prosecutorial Misconduct (Claim 3)

26          Petitioner brings a due process claim based on a statement the prosecutor made in rebuttal


     ORDER
     C14-1538-JCC
     PAGE - 9
                Case 2:14-cv-01538-JCC Document 60 Filed 06/19/20 Page 10 of 11




 1   during closing arguments. (Dkt. No. 49 at 34–37.) In closing, defense counsel argued that the

 2   State could have called Jacob Wagener and Matthew Purvine as witnesses to corroborate C.W.’s

 3   testimony. (Dkt. No. 48-1 at 926–27.) In rebuttal, the prosecutor responded that because defense

 4   counsel put on a case, he likewise had the opportunity to call those witnesses. (Id. at 945.)

 5   Defense counsel did not object to the prosecutor’s comments. (Id.) Petitioner challenged the

 6   prosecutor’s remarks on direct appeal, arguing that the statements improperly shifted the burden

 7   of proof to the defense in violation of his Fourteenth Amendment due process rights, but the

 8   court rejected his argument. (Id. at 1161–63, 1257–59.) To prevail now on his habeas claim,
 9   Petitioner must demonstrate that the prosecutor’s allegedly improper remarks “so infected the
10   trial with unfairness as to make the resulting conviction a denial of due process.” Darden v.
11   Wainwright, 477 U.S. 168, 181 (1986) (quoting Donnelly v. DeChristoforo, 416 U.S. 637, 643
12   (1974)).
13          Judge Peterson concluded that the Washington Court of Appeals reasonably ruled that the
14   prosecutor’s comments during rebuttal in closing arguments were an invited response to defense
15   counsel’s suggestion that the State failed to call the two witnesses. (Dkt. No. 57 at 37–38). While
16   the Court of Appeals did not cite to federal caselaw, the state law prosecutorial misconduct
17   standard it applied is the functional equivalent to the federal standard. See Ruth v. Glebe, Case
18   No. C15-0533-TSZ-JPD, Dkt. No. 45 at 20–24 (W.D. Wash. 2016), R & R adopted, 2016 WL

19   10894042 (W.D. Wash. Sept. 28, 2016), aff’d, 715 Fed. Appx. 644 (9th Cir. 2017).

20          Petitioner briefly objects to the report and recommendation’s application of AEDPA

21   deference rather than de novo review. (Dkt. No. 58 at 12.) But his argument is unavailing

22   because the Court of Appeals applied the functional equivalent of the federal standard. See Early

23   v. Packer, 537 U.S. 3, 8 (2002). Nor does Petitioner demonstrate that the state Court of Appeals’

24   adjudication was an unreasonable application of clearly established federal law. See 28 U.S.C. §

25   2254(d). Therefore, Petitioner’s objections are OVERRULED on this ground.

26          //


     ORDER
     C14-1538-JCC
     PAGE - 10
             Case 2:14-cv-01538-JCC Document 60 Filed 06/19/20 Page 11 of 11




 1          F.      Certificate of Appealability

 2          For the reasons stated in the report and recommendation, Petitioner has made a

 3   substantial showing of the denial of a constitutional right as to Claims 1 and 2(a). (See Dkt. No.

 4   57 at 38–39). The Court therefore GRANTS Petitioner a certificate of appealability as to Claims

 5   1 and 2(a) and DENIES it as to his other claims.

 6   III.   CONCLUSION

 7          The Court has reviewed the balance of the report and recommendation and finds no error.

 8   For the foregoing reasons, the Court hereby FINDS and ORDERS as follows:
 9          1. Petitioner’s objections to the report and recommendation (Dkt. No. 58) are
10               OVERRULED;
11          2. The Court APPROVES and ADOPTS the report and recommendation (Dkt. No. 57);
12          3. Petitioner’s habeas petition (Dkt. Nos. 1, 36) and this action are DISMISSED with
13               prejudice;
14          4. Petitioner is GRANTED issuance of a certificate of appealability as to Claims 1 and
15               2(a) and DENIED issuance of a certificate of appealability as to his other claims; and
16          5. The Clerk is DIRECTED to send copies of this order to the parties and to Judge
17               Peterson.
18          DATED this 19th day of June 2020.




                                                          A
19

20

21
                                                          John C. Coughenour
22                                                        UNITED STATES DISTRICT JUDGE
23

24

25

26


     ORDER
     C14-1538-JCC
     PAGE - 11
